

	

		III

		109th CONGRESS

		2d Session

		S. RES. 452

		IN THE SENATE OF THE UNITED STATES

		

			April 27, 2006

			Mr. Schumer (for himself

			 and Mrs. Dole) submitted the following

			 resolution; which was considered and agreed to

		

		RESOLUTION

		Recognizing the cultural and educational

		  contributions of the American Ballet Theatre throughout its 65 years of service

		  as America’s National Ballet Company.

	

	

		Whereas American Ballet Theatre (known as

			 ABT) is recognized as one of the world’s great dance

			 companies;

		Whereas ABT is dedicated to bringing dance to the United

			 States and dance of the United States to the world;

		Whereas, over its 65-year history, ABT has appeared in all

			 50 States of the United States, in a total of 126 cities, and has performed for

			 more than 600,000 people annually;

		Whereas ABT has performed in 42 countries as perhaps the

			 most representative ballet company of the United States, with many of those

			 engagements sponsored by the Department of State;

		Whereas ABT has been home to the world’s most accomplished

			 dancers and has commissioned works by all of the great choreographic geniuses

			 of the 20th century;

		Whereas President Dwight D. Eisenhower recognized ABT’s

			 ability to convey through the medium of ballet some measure of

			 understanding of America’s cultural environment and inspiration;

		Whereas over the years ABT has performed repeatedly at the

			 White House, most recently in December 2005;

		Whereas ABT is committed to bringing dance to a broad

			 audience and provides exposure to dance to more than 20,000 underprivileged

			 children and their families each year;

		Whereas ABT's award-winning Make a Ballet program and its

			 other outreach initiatives help to meet the need for arts education in

			 underserved schools and communities;

		Whereas ABT’s Studio Company brings world class ballet to

			 smaller communities like—

			(1)Rochester, New

			 York;

			(2)Stamford,

			 Connecticut;

			(3)Sanibel,

			 Florida;

			(4)South Hadley,

			 Massachusetts; and

			(5)Winston-Salem,

			 North Carolina; and

			Whereas the Jacqueline Kennedy Onassis School at ABT and

			 the ABT’s other artistic development initiatives provide the highest quality

			 training consistent with the professional standards of ABT: Now, therefore, be

			 it

		

	

		That the Senate—

			(1)recognizes and commends the American Ballet

			 Theatre for over 65 years of service as America’s National Ballet

			 Company, during which it has provided world class art to audiences in

			 all 50 States;

			(2)recognizes that

			 the American Ballet Theatre also serves as a true cultural ambassador for the

			 United States, by having performed in 42 countries and fulfilling its

			 reputation as one of the world’s most revered and innovative dance companies;

			 and

			(3)recognizes that

			 the American Ballet Theatre's extensive and innovative education, outreach, and

			 artistic development programs both train future generations of great dancers

			 and expose students to the arts.

			

